UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6755


CHRISTOPHER HICKSON,

                Plaintiff - Appellant,

          v.

OFFICER JOHN STEWART, individually and in his official
capacity as a Lake City Police Officer; OFFICER SANDY
THOMPSON, individually and in his official capacity as a
Lake City Police Officer; OFFICER KEVIN COOK, individually
and in his official capacity as a Lake City Police Officer;
CHIEF OF POLICE BILLY BROWN, individually and his official
capacity as the former and/or present Chief of Police of the
Lake City Police Department; CHIEF OF POLICE JODY COOPER,
individually and her official capacity as the former and/or
present Chief of Police of the Lake City Police Department;
THE CITY OF LAKE CITY,

                Defendants - Appellees,

          and

THE LAKE CITY POLICE DEPARTMENT; ABC INSURANCE COMPANY,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Cameron McGowan Currie, Senior
District Judge. (4:15-cv-02433-CMC)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Christopher Hickson, Appellant Pro Se. Walker Heinitsh Willcox,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Christopher Hickson seeks to appeal the district court’s

order    adopting       in    part        the   recommendation            of    the    magistrate

judge, granting summary judgment to Appellees, and dismissing

his     civil    action.             We     dismiss          the    appeal       for       lack    of

jurisdiction because the notice of appeal was not timely filed.

      Parties      are       accorded       30        days    after       the    entry      of    the

district    court’s       final          judgment      or    order       to    note   an    appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

April 26, 2016.          The notice of appeal was filed on June 2, 2016.

Because Hickson failed to file a timely notice of appeal or to

obtain    an    extension           or    reopening          of    the    appeal      period,     we

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions             are    adequately            presented     in    the

materials       before       this    court       and    argument         would     not     aid    the

decisional process.

                                                                                         DISMISSED




                                                  3